 



Exhibit 10.6

         

  PROMISSORY NOTE   Loan No. 658171
 
       
$1,760,000.00
  Lubbock, Texas   May 9, 2005

     FOR VALUE RECEIVED, the undersigned, TI BUILDING PARTNERSHIP, LTD., a Texas
limited partnership, promises to pay to FIRST UNITED BANK, or order, the sum of
ONE MILLION SEVEN HUNDRED SIXTY THOUSAND AND NO/100 DOLLARS ($1,760,000.00),
with interest from date at the rate of six and three-fourths per cent (6.75%)
per annum, both principal and interest payable at Lubbock, Lubbock County,
Texas. Interest on this note shall be computed on the basis of the actual number
of days over 360 days per year (and in any event, 365 or 366 days per year
during periods when the maximum rate allowed by law is in effect) and the actual
number of days elapsed.

     The principal and interest of this note are payable on the basis of a
twenty-year amortization in fifty-nine (59) equal monthly installments of
$13,387.80 each, together with a 60th and final installment of the then unpaid
balance, with the first installment being due and payable on or before June 9,
2005, and a like installment to become due and payable on or before the 9th day
of each succeeding month thereafter until the whole principal sum is paid in
full on or before May 9, 2010.

     The undersigned maker shall pay to the holder hereof a late charge of five
per cent (5%) of any monthly installment if such monthly installment is received
more than fifteen (15) days after its due date.

     All past due interest and principal shall bear interest from maturity at
the maximum rate permitted by law.

     THIS NOTE IS PAYABLE IN FULL AT THE END OF FIVE (5) YEARS. YOU MUST REPAY
THE ENTIRE PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST WHEN DUE. THE
LENDER IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU WILL
THEREFORE BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS YOU MAY OWN, OR YOU
WILL HAVE TO FIND A LENDER WILLING TO LEND YOU THE MONEY AT PREVAILING MARKET
RATES, WHICH MAY BE CONSIDERABLY HIGHER OR LOWER THAN THE INTEREST RATE ON THIS
LOAN. IF YOU REFINANCE THIS LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL
CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN, EVEN IF YOU OBTAIN
REFINANCING FROM THE SAME LENDER.

     This note is given in part payment for a certain lot or parcel of land
situated in Travis County, Texas, and described as follows:

Lot One (1), Block “A”, The Replat of Peyton Brooke @ Rob Roy, a subdivision in
Travis County, Texas, according to the map or plat thereof recorded under
Instrument No. 200100049, Official Public Records, Travis County, Texas.

The property is this day being conveyed to TI BUILDING PARTNERSHIP, LTD., by
CATALYST DEVELOPMENT II, L.P.; and to secure the payment of the same, according
to the tenor hereof, a vendor’s lien is retained in said conveyance, and is
hereby acknowledged; and as further security for the payment hereof, a deed of
trust is this day given to RAY M. BAIN, Trustee, for the benefit of the holder
hereof.

     This note is this day given by TI BUILDING PARTNERSHIP, LTD., as part of
the purchase price for said above-mentioned property; and it is understood and
agreed that failure to pay this note, or any installment, as above promised, or
any interest thereon when due, shall, at the election of the holder of said

         
Promissory Note
      Page 1 of 2

 



--------------------------------------------------------------------------------



 



note, mature said note, and it shall at once become due and payable, and the
vendor’s lien or deed of trust lien herein mentioned, either or both, shall
become subject to foreclosure proceedings as the holder may elect.

     Each maker, surety, or endorser hereon severally waives grace, demand,
presentment, notice of intent to accelerate, notice and protest, and notice of
acceleration, and consents that time of payment may be extended without notice.
And it is hereby specially agreed that if this note is placed in the hands of an
attorney for collection, or collected by suit or through Probate or Bankruptcy
proceedings, the undersigned agrees to pay reasonable attorney’s fees additional
on the principal and interest then due hereon.

     Notwithstanding any provision hereof to the contrary, no provision in this
note shall require or permit the collection of interest or other charges in
excess of the maximum rate permitted by applicable State or Federal law. If any
such excess is provided for, or adjudicated to be so provided for, any such
excess shall be, at the holder’s option, applied either as a credit against
principal or refunded to maker hereof.

                  TI BUILDING PARTNERSHIP, LTD.,     a Texas limited partnership
 
                By:   TSBGP, LLC, a Texas limited         liability company,    
    General Partner
 
           

      By:   /s/ JOHN GORMAN

           

            John Gorman, Manager

     THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                  TI BUILDING PARTNERSHIP, LTD.,     a Texas limited partnership
 
                By:   TSBGP, LLC, a Texas limited         liability company,    
    General Partner
 
           

      By:   /s/ JOHN GORMAN

           

            John Gorman, Manager
 
                FIRST UNITED BANK
 
           

  By:   /s/ RICK C. BOYD                     Rick C. Boyd, President

         
Promissory Note
      Page 2 of 2

 



--------------------------------------------------------------------------------



 



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

         

  DEED OF TRUST   Loan No. 658171
 
       
Date: May 9, 2005
       

Grantor: TI BUILDING PARTNERSHIP, LTD., a Texas limited partnership

Grantor’s Mailing Address (including county):
2700 Via Fortuna, Suite 400, Austin, Texas 78746-7570
(Travis County)

Trustee: RAY M. BAIN

Trustee’s Mailing Address (including county) :
P.O. Box 16500, Lubbock, Texas 79490
(Lubbock County)

Beneficiary: FIRST UNITED BANK

Beneficiary’s Mailing Address (including county) :
P.O. Box 16500, Lubbock, Texas 79490
(Lubbock County)

Note:

     Date: May 9, 2005

     Amount: $1,760,000.00

     Maker: TI BUILDING PARTNERSHIP, LTD.

     Payee: FIRST UNITED BANK

     Final Maturity Date: May 9, 2005

     Terms of Payment (Optional) : The principal and interest of the note are
payable on the basis of a twenty-year amortization in fifty-nine (59) equal
monthly installments of $13,387.80 each, together with a 60th and final
installment of the then unpaid balance, with the first installment being due and
payable on or before June 9, 2005, and a like installment to become due and
payable on or before the 9th day of each succeeding month thereafter until the
whole principal sum is paid in full on or before May 9, 2010.

Property (including any improvements) : Lot One (1), Block “A”, The Replat of
Peyton Brooke @ Rob Roy, a subdivision in Travis County, Texas, according to the
map or plat thereof recorded under Instrument No. 200100049, Official Public
Records, Travis County, Texas.

         
Deed of Trust
      Page 1 of 5

 



--------------------------------------------------------------------------------



 



     For value received and to secure payment of the note, Grantor conveys the
property to Trustee in trust. Grantor warrants and agrees to defend the title to
the property. If Grantor performs all the covenants and pays the note and the
other amounts secured by this deed of trust, this deed of trust shall have no
further effect, and Beneficiary shall release it at Grantor’s expense.

Grantor’s Obligations

Grantor agrees to:

     1. keep the property in good repair and condition;

     2. pay all taxes and assessments on the property when due; and furnish
Beneficiary written evidence of such payment on or before February 1 of each
year;

     3. preserve the lien’s priority as it is established in this deed of trust;

     4. maintain, in a form acceptable to Beneficiary, an insurance policy that:

          a. covers all improvements for their full insurable value as
determined when the policy is issued and renewed, unless Beneficiary approves a
smaller amount in writing;

     b. contains an 80% coinsurance clause;

     c. provides fire and extended coverage, including windstorm coverage;

     d. protects Beneficiary with a standard mortgage clause;

     e. provides flood insurance at any time the property is in a flood hazard
area; and

     f. contains such other coverage as Beneficiary may reasonably require;

     5. comply at all times with the requirements of the 80% coinsurance clause;

     6. deliver the insurance policy to Beneficiary and deliver renewals to
Beneficiary at least ten days before expiration;

     7. keep any buildings occupied as required by the insurance policy;

     8. if this is not a first lien, pay all prior lien notes that Grantor is
personally liable to pay and abide by all prior lien instruments;

     9. pay Beneficiary a late charge of 5.00% for any payment not made within
15 days of due date; and

     10. pay to Beneficiary tax and insurance escrows when required by
Beneficiary on a monthly basis sufficient to meet all tax and insurance
obligations of the property as they become due.

     11. not to allow any additional liens to be placed on the property without
the written consent of Beneficiary.

Beneficiary’s Rights

     1. Beneficiary may appoint in writing a substitute or successor trustee,
succeeding to all rights and responsibilities of Trustee. The Trustee, or any
successor trustee, may conduct the sale through an attorney in fact.

     2. If the proceeds of the note are used to pay any debt secured by prior
liens, Beneficiary is subrogated to all of the rights and liens of the holders
of any debt so paid.

     3. Beneficiary may apply any proceeds received under the insurance policy
either to reduce the note or to repair or replace damaged or destroyed
improvements covered by the policy.

     4. If Grantor fails to perform any of Grantor’s obligations, Beneficiary
may perform those obligations and be reimbursed by Grantor on demand at the
place where the note is payable for any sums so paid, including attorney’s fees,
plus interest on those sums from the dates of payment at the rate stated in the
note for matured, unpaid amounts. The sums to be reimbursed shall be secured by
this deed of trust.

     5. If Grantor defaults on the note or fails to perform any of Grantor’s
obligations or if default occurs on a prior lien note or other instrument,
Beneficiary may:

     a. declare the unpaid principal balance and earned interest on the note
immediately due;

           b. request Trustee to foreclose this lien, in which case Beneficiary
or Beneficiary’s agent shall give notice of the foreclosure sale as provided by
the Texas Property Code as then amended; and

     c. purchase the property at any foreclosure sale by offering the highest
bid and then have the bid credited on the note.

Trustee’s Duties

If requested by Beneficiary to foreclose this lien, Trustee shall:

     1. either personally or by agent give notice of the foreclosure sale as
required by the Texas Property Code, as then amended;

     2. sell and convey all or part of the property to the highest bidder for
cash with a general warranty binding Grantor, subject to prior liens and to
other exceptions to conveyance and warranty; and

     3. from the proceeds of the sale, pay, in this order:

     a. expenses of foreclosure, including a commission to Trustee of 5% of the
bid;

     b. to Beneficiary, the full amount of principal, interest, attorney’s fees,
and other charges due and unpaid;

     c. any amounts required by law to be paid before payment to Grantor; and

     d. to Grantor, any balance.

General Provisions

     1. If any of the property is sold under this deed of trust, Grantor shall
immediately surrender possession to the purchaser. If Grantor fails to do so,
Grantor shall become a tenant at sufferance of the purchaser, subject to an
action for forcible detainer.

     2. Recitals in any Trustee’s deed conveying the property will be presumed
to be true.

     3. Proceedings under this deed of trust, filing suit for foreclosure, or
pursuing any other remedy will not constitute an election of remedies.

     4. This lien shall remain superior to liens later created even if the time
of payment of all or part of the note is extended or part of the property is
released.

     5. If any portion of the note cannot be lawfully secured by this deed of
trust, payments shall be applied first to discharge that portion.

     6. Grantor assigns to Beneficiary all sums payable to or received by
Grantor from condemnation of all or part of the property, from private sale in
lieu of condemnation, and from damages caused by public works or construction on
or near the property. After deducting any expenses incurred, including
attorney’s fees, Beneficiary may release any remaining sums to Grantor or apply
such sums to reduce the note. Beneficiary shall not be liable for failure to
collect or to exercise diligence in collecting any such sums.

     7. Grantor assigns to Beneficiary absolutely, not only as collateral, all
present and future rent and other income and receipts from the property. Leases
are assigned. Grantor warrants the validity and enforceability of the
assignment. Grantor may as Beneficiary’s licensee collect rent and other income
and receipts as long as Grantor is not in default under the note or this deed of
trust. Grantor will apply all rent and other income and receipts to payment of
the note and

         
Deed of Trust
      Page 2 of 5

 



--------------------------------------------------------------------------------



 



performance of this deed of trust, but if the rent and other income and receipts
exceed the amount due under the note and deed of trust, Grantor may retain the
excess. If Grantor defaults in payment of the note or performance of this deed
of trust, Beneficiary may terminate Grantor’s license to collect and then as
Grantor’s agent may rent the property if it is vacant and collect all rent and
other income and receipts. Beneficiary neither has nor assumes any obligations
as lessor or landlord with respect to any occupant of the property. Beneficiary
may exercise Beneficiary’s rights and remedies under this paragraph without
taking possession of the property. Beneficiary shall apply all rent and other
income and receipts collected under this paragraph first to expenses incurred in
exercising Beneficiary’s rights and remedies and then to Grantor’s obligations
under the note and this deed of trust in the order determined by Beneficiary.
Beneficiary is not required to act under this paragraph, and acting under this
paragraph does not waive any of Beneficiary’s other rights or remedies. If
Grantor becomes a voluntary or involuntary bankrupt, Beneficiary’s filing a
proof of claim in bankruptcy will be tantamount to the appointment of a receiver
under Texas law.

     8. Interest on the debt secured by this deed of trust shall not exceed the
maximum amount of nonusurious interest that may be contracted for, taken,
reserved, charged, or received under law; any interest in excess of that maximum
amount shall be credited on the principal of the debt or, if that has been paid,
refunded. On any acceleration or required or permitted prepayment, any such
excess shall be canceled automatically as of the acceleration or prepayment or,
if already paid, credited on the principal of the debt or, if the principal of
the debt has been paid, refunded. This provision overrides other provisions in
this and all other instruments concerning the debt.

     9. When the context requires, singular nouns and pronouns include the
plural.

     10. The term “note” includes all sums secured by this deed of trust.

     11. This deed of trust shall bind, inure to the benefit of, and be
exercised by successors in interest of all parties.

     12. If Grantor and Maker are not the same person, the term “Grantor” shall
include Maker.

     13. In the event the ownership of this property is transferred to any party
other than the present owners, either voluntarily, by operation of law, or by
lease for a term of 3 years or more, then Beneficiary shall have the option to
accelerate the maturity of the indebtedness.

     14. Each provision of the deed of trust shall be severable, and
invalidation of one provision shall not invalidate any other provision.

     15. In the event there should be a deterioration in the financial condition
of anyone obligated on the debt secured hereby or a deterioration in the value
of the collateral, then Beneficiary shall have the right to request additional
collateral adequate to secure the loan. Should the same not be provided within
ten days of demand, Beneficiary shall have the right to accelerate the maturity
of the note to the end that the same shall be due on demand.

     16. Grantor shall not alienate or encumber the property to the prejudice of
Beneficiary, nor commit, permit, or suffer any waste, impairment, or
deterioration of the property, and regardless of natural depreciation, shall
keep the property and all its improvements at all times in good condition and
repair. The term “waste” is used herein in its traditional sense, and further
specifically includes, but is not limited to, hazardous waste. The term
“hazardous waste” as used herein includes, but is not limited to, hazardous
and/or toxic waste, substances, pollutants, and/or contaminants. Grantor shall
comply with and not violate any and all laws and regulations regarding the use,
ownership, and occupancy of the property. Grantor shall perform and abide by all
obligations and restrictions under any declarations, covenants, and other
documents governing the use, ownership, and occupancy of the property.

     17. Grantor agrees to protect, indemnify, defend, and hold harmless
Beneficiary to the fullest extent possible by law and not otherwise, from and
against all claims, demands, causes of action, suits, losses, damages
(including, without limitation, punitive damages), violations, environmental
response and/or clean-up costs, fines, penalties, and expenses (including,
without limitation, reasonable attorney’s fees, costs and expenses incurred in
investigating and defending against the assertion of such liabilities, as such
fees, costs, and expenses are incurred), of any nature whatsoever, which may be
sustained, suffered, or incurred by Beneficiary based upon, without limitation:
the ownership and/or operation of the property and all activities relating
thereto; any knowing or material misrepresentation or material breach of
warranty by Grantor; any violations of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, and any other applicable federal, state,
or local rule, ordinance, or statute; the clean-up or removal of hazardous waste
or evaluation and investigation of the release or threat of release of hazardous
waste; any loss of natural resources including damages to air, surface, or
ground water, soil, and biota; and any private suits or court injunctions.

     18. Notwithstanding any provision herein to the contrary, this deed of
trust is not intended to and does not create a lien against homestead property
of Grantor to secure any indebtedness of Grantor or Maker to the Beneficiary
which is not allowed under Article 16, Section 50, of the Texas Constitution as
it now exists or may hereafter be amended.

     19. In the event a portion of the indebtedness described herein cannot be
lawfully secured by this deed of trust under the then applicable laws of the
State of Texas on the above described real property, it is agreed by the Grantor
herein that the payments first made on the indebtedness secured hereby shall be
applied to the discharge of that portion of the said indebtedness which is not
enforceable under the laws of the State of Texas in existence at that time.

     20. Grantor agrees to deliver to Beneficiary internally- prepared financial
statements of the Grantor and of Tejas Incorporated, each prepared in accordance
with sound accounting principles consistently applied, and in detail reasonably
satisfactory to Beneficiary, and certified to be true and correct by the Chief
Financial Officer of Grantor and of Tejas Incorporated, as appropriate. Such
financial statements shall consist of the following:



  a.   Annual federal income tax returns for Grantor, for Tejas Incorporated,
and for each guarantor, which shall be submitted to Beneficiary within thirty
(30) days after the filing of the same; and     b.   Annual balance sheet and
income statement for Grantor and for Tejas Incorporated, which shall be
submitted within sixty (60) days following the end of each calendar year, and
annual year-end balance sheet and income statement for Grantor and for Tejas
Incorporated, which shall be submitted within sixty (60) days following the end
of each calendar year.

         
Deed of Trust
      Page 3 of 5

 



--------------------------------------------------------------------------------



 



     21. Grantor agrees to maintain on a consolidated basis a Debt Service
Coverage Ratio of at least 1.20:1.0. “Debt Service Coverage Ratio” means the
ratio of Cash Flow to the sum of the current portion of long-term debt and the
current portion of capitalized lease obligations plus interest expense on all
obligations. “Cash Flow” is defined as (a) net income, after income tax,
(b) less income or plus loss from discontinued operations and extraordinary
items, (c) plus depreciation, depletion and amortization, (d) plus interest
expense on all obligations, and (e) minus dividends, withdrawals, and other
distributions. This ratio will be calculated at the end of each reporting period
for which Beneficiary requires financial statements from Borrower, using the
results of the twelve-month period ending with that reporting period. The
current portion of long-term liabilities will be measured as of the last day of
the calculation period.



Initial:   NOTICE: THIS CONVEYANCE SHALL ALSO SECURE ALL SUMS NOW OWING OR
HEREAFTER AT ANY TIME PRIOR TO THE FINAL RELEASE HEREOF TO BECOME OWING BY
GRANTOR TO BENEFICIARY WHETHER DIRECT, PRIMARY, SECONDARY, OR CONTINGENT AND
SHALL FURTHER SECURE ALL UNPAID BALANCES WHETHER BY RENEWALS, EXTENSIONS, OR
OTHERWISE OF ALL EXISTING INDEBTEDNESS AND ANY ADDITIONAL LOAN OR LOANS MADE TO
GRANTOR, EXCEPT AS LIMITED IN PARAGRAPH 18 ABOVE. REPAYMENT TO BENEFICIARY OF
ALL INDEBTEDNESS OF THE MAKER OF THE NOTE DOES NOT TERMINATE THE LIEN OF THIS
DEED OF TRUST UNLESS IT IS RELEASED BY BENEFICIARY AT THE REQUEST OF MAKER OF
THE NOTE; OTHERWISE IT SHALL REMAIN IN FORCE TO SECURE FUTURE ADVANCES AND
INDEBTEDNESS IRRESPECTIVE OF ANY ADDITIONAL SECURITY THAT MAY BE TAKEN AS TO
SUCH INDEBTEDNESS. THE LIEN OF THIS DEED OF TRUST SHALL BE UNAFFECTED BY
RENEWALS, EXTENSIONS, OR PARTIAL RELEASES HEREUNDER.

          Grantor represents that this deed of trust and the note are given for
the following purposes: The indebtedness secured hereby is one and the same as
that secured by a vendor’s lien in a warranty deed of even date herewith whereby
Catalyst Development II, L.P., conveyed the hereinabove described property to
Grantor herein, and this deed of trust is given as additional security for the
payment of said indebtedness.

                  TI BUILDING PARTNERSHIP, LTD.,     a Texas limited partnership
 
                By:   TSBGP, LLC, a Texas limited         liability company,    
    General Partner
 
           

      By:   /s/ JOHN GORMAN 

           

          John Gorman, Manager

         
Deed of Trust
      Page 4 of 5

 



--------------------------------------------------------------------------------



 



     THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                  TI BUILDING PARTNERSHIP, LTD.,     a Texas limited partnership
      By:   TSBGP, LLC, a Texas limited         liability company,        
General Partner
 
           

      By:   /s/ JOHN GORMAN 

           

          John Gorman, Manager
 
                FIRST UNITED BANK
 
           

  By:       /s/ RICK C. BOYD                    Rick C. Boyd, President

THE STATE OF TEXAS §

COUNTY OF TRAVIS §

     This instrument was acknowledged before me on the 9th day of May, 2005, by
JOHN GORMAN, Manager of TSBGP, LLC, a Texas limited liability company, on behalf
of said limited liability company as General Partner of TI Building Partnership,
Ltd., a Texas limited partnership, and on behalf of said limited partnership.

     

  /s/ NINA MIDDLEBROOK 

  Notary Public in and for

  State of Texas
 
   

  Typed/printed name: Nina Middlebrook

  Commission expires: 6/1/06

         
Deed of Trust
      Page 5 of 5

 